Citation Nr: 0909166	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for diabetes mellitus, Type 
II, as secondary to Agent Orange.

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
diabetes mellitus, Type II, and a skin condition.

In March 2006, the Veteran was afforded a hearing before a 
hearing officer at the New York, RO.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

1.  Competent medical evidence does not show a diagnosis for 
diabetes mellitus.

2.  The Veteran's skin condition is not shown to be 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was neither incurred in nor aggravated 
by military service and such incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2008).

2.  A skin condition was neither incurred in nor aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 has been recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23353 (Apr. 30, 2008) (effective for claims pending on 
or after May 30, 2008).

The Veteran was sent VCAA notice letters in June and July of 
2002.  The letters provided him with notice of the evidence 
necessary to substantiate his claims, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in June and July of 2002.  He did 
not receive VCAA notice on the fourth or fifth Dingess 
elements until March 2006.  Both claims are being denied; 
therefore, no effective dates or ratings are being assigned.  
He is therefore not prejudiced by the absence of notice on 
those elements.  See Sanders v. Nicholson, 487 F.3d 881, 888-
9 (Fed. Cir. 2007) (prejudice does not exist from absent 
notice where the benefit could not be awarded as a matter of 
law).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The June and July 2002 
VCAA letters were sent prior to the RO's initial decision in 
January 2003, but there was a timing deficiency with regard 
to the March 2006 notice letter.  This timing deficiency was 
cured, however, by readjudication of the claims in a May 2006 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records dated from 
April 1999 to November 2005.  In addition, VA examinations 
were provided in October 2002, June 2004 and April 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
claims that some of his treatment records were destroyed by 
rockets attacks in Vietnam.  The Veteran also noted that some 
of his private dermatology treatment records have been 
destroyed and are no longer available.  There is no other 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.



Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Diabetes Mellitus

The Veteran claims that his diabetes mellitus is due to his 
exposure to Agent Orange while serving in Vietnam.  

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  

Diseases associated with exposure to certain herbicide agents 
(listed under 
§ 3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.307(a)(6).  Type 2 diabetes (or diabetes 
mellitus) is one of the diseases associated with herbicide 
agents under § 3.309(e).  In order to be 
service-connected under 38 C.F.R. § 3.309(e), the diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

The record does not show that the Veteran has been diagnosed 
with diabetes mellitus.  

In March 1973, the Veteran underwent a three hour glucose 
tolerance test.  The June 2004 VA examiner opined that this 
test did not support a diagnosis for diabetes mellitus.

In April 1999, the Veteran reported to a VA optometrist that 
he had diabetes for the last fifteen years and that he 
controlled it with diet.  

In an April 2000 private treatment record, the Veteran 
complained of numbness in his right hand.  Upon examination, 
there was evidence of decrease of pinprick sensation in the 
median nerve distribution of both hands.  He was diagnosed 
with carpal tunnel syndrome was well as ulnar nerve 
neuropathy of the right elbow.  

In January 2002, the Veteran reported to a VA optometrist 
that he had diabetes for the last seventeen years and that he 
controlled it with diet.  

At an October 2002 VA examination, a urinalysis test 
conducted during the examination was negative for glucose.  
The examiner diagnosed the Veteran with diabetes mellitus per 
the Veteran's history.  The examiner noted that outside 
hospital records or outside glucose tolerance testing would 
be helpful.

In a September 2004 VA treatment record, the Veteran had a 
diabetic foot exam.  His feet were found to be normal.  

In June 2004, the RO asked the October 2002 VA examiner to 
clarify his previous diagnosis as well as review the claims 
file.  As noted above, the examiner found that the March 1973 
glucose tolerance test did not support a diagnosis for 
diabetes.  The examiner also noted that random glucose values 
in the Veteran's claims file taken in June 1999, November 
2000, and October 2002 also did not support a diagnosis for 
diabetes mellitus.  

In March 2005, the Veteran was seen several times by a VA 
optometrist.  No retinopathy was ever mentioned in these 
treatment records.

In March and July of 2005, VA treatment records noted that 
the Veteran had glucose intolerance that was being controlled 
by diet.  

The only evidence of a diagnosis for diabetes is the 
Veteran's own statements to his physicians and to the RO.  
The evidence shows that the Veteran may have glucose 
intolerance but not diabetes.  There is no evidence of 
retinopathy due to diabetes in the several optometry 
outpatient treatment records.  In terms of numbness in his 
hands, the private treatment record shows a diagnosis for 
carpel tunnel syndrome and nerve neuropathy of the right 
elbow.  There is no mention of a diabetes mellitus diagnosis 
or that diabetes, in fact, is causing the numbness.

As the evidence fails to show a current disability, an 
essential element of the claim is missing, and the claim must 
be denied.  See Coburn v. Nicholson, 19 Vet App 427 (2006) 
(failure to establish any of the necessary elements of a 
claim will result in the claim being denied).  

Because the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application and the claim for service connection for 
diabetes mellitus, including as a result of herbicide 
exposure, must be denied on both a presumptive and direct 
basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Skin Condition 

The Veteran claims that his current skin condition is related 
to service.  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996). 

The Veteran stated in his March 1999 claim that he was 
treated for jungle rot during active duty.  The record 
contains evidence that the Veteran participated in combat 
with the enemy as he was awarded the Purple Heart Medal.  
Jungle rot is consistent with the circumstances of the 
Veteran's service in Vietnam.  Accordingly, though jungle rot 
was not specifically mentioned in his service treatment 
records, its incurrence is conceded in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

The service treatment records do show that the Veteran 
complained of a heat rash during service in August 1967 and 
jock itch in October 1967.  

In January 1998, an irritated papilloma of the groin was 
removed.  In April 1999, the Veteran was diagnosed with 
condyloma acuminatum of his left scrotum, irritated 
melanocytic nevus of his right neck and a neurofibroma of 
this right antecubital area.  All lesions were removed by Dr. 
W.  Dr. W. also noted that the Veteran had neurodermatitis of 
his left scrotum.  The Veteran was treated with mid strength 
topical corticosteroid cream.  In November 2000, the Veteran 
was diagnosed with diffuse eczematous dermatitis and was 
treated with Kenalog and a coal tar-mentholated clobetasol 
moisturizer.

In April 2006, the Veteran was afforded a VA examination to 
determine the etiology of his skin disability.  The Veteran 
reported localized pruritus.  Upon examination, the Veteran 
had scattered slightly erythematous lichenified plaques on 
the lower legs bilaterally.  The area involved 1% of the body 
surface area.  There was no lieshmaniasis, lupus, 
dermatophytosis, bullous disorder, psoriasis, infection of 
the skin or cutaneous manifestation of a collagen vascular 
disease.  The examiner diagnosed the Veteran with eczema and 
opined that it was less likely than not secondary to the 
Veteran's service connected jock itch (tinea cruris) that was 
diagnosed in the military.  The examiner explained that the 
current condition manifestations are not suggestive of tinea.  
Also, prior outside dermatologists did not reveal tinea.  In 
addition, the examiner noted that the waxing and waning 
course is not suggestive of tinea.  There was no diagnosis of 
jungle rot.

The Veteran and his representative claim that the Veteran's 
lay testimony alone should be sufficient to satisfy a nexus 
between the in-service disability and his current disease.  
The Veteran has claimed that he has had a skin condition on 
and off since service.  Although, the Veteran can testify to 
his symptoms since service, his statement is not competent 
evidence of the alleged nexus since laypersons, such as the 
Veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board finds that there is no evidence linking the 
Veteran's current disability, eczema, with skin problems that 
he had during service (jungle rot or jock itch).  In fact, 
the VA examiner provided an opinion that the Veteran's 
current skin disability is not related to service.  For these 
reasons, the Board must conclude that the preponderance of 
the evidence is against the claim.

	
ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.

Entitlement to service connection for a skin condition is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


